FILED
                            NOT FOR PUBLICATION                             JUN 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HOWARD COCHRAN,                                  No. 13-15667

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01365-RCB

  v.
                                                 MEMORANDUM*
SUDHA RAO,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                   Robert C. Broomfield, District Judge, Presiding

                              Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Arizona state prisoner Howard Cochran appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs in the treatment of pain in his hand. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Szajer v. City of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Los Angeles, 632 F.3d 607, 610 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment because Cochran

failed to raise a genuine dispute of material fact as to whether defendant Rao knew

of or disregarded an excessive risk of serious harm in denying, on a single

occasion, Cochran’s request for pain medication, or whether her chosen course of

treatment was medically unacceptable under the circumstances. See Jett v. Penner,

439 F.3d 1091, 1096 (9th Cir. 2006) (setting forth standard for deliberate

indifference to serious medical needs, and explaining that negligence and isolated

events do not constitute deliberate indifference); Jackson v. McIntosh, 90 F.3d 330,

332 (9th Cir. 1996) (to establish that a difference of opinion amounted to deliberate

indifference, a prisoner must show that the defendant’s chosen course of treatment

was medically unacceptable and in conscious disregard of an excessive risk to the

prisoner’s health); see also Clouthier v. County of Contra Costa, 591 F.3d 1232,

1241-42 (9th Cir. 2010) (the deliberate indifference standard applies to pretrial

detainees because pretrial detainees’ Fourteenth Amendment rights are comparable

to prisoners’ Eighth Amendment rights).

      AFFIRMED.




                                          2                                    13-15667